United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.H., Appellant
and
DEPARTMENT OF THE NAVY,
CHARLESTON NAVAL SHIPYARD,
Charleston, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul H. Felser, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1063
Issued: September 15, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 25, 2016 appellant, through counsel, filed a timely appeal from a March 23,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $42,774.01 for the period January 1, 2001 through January 9, 2016 because OWCP
failed to reduce his benefits by the Federal Employees Retirement System (FERS) offset amount;
(2) whether he was at fault in creating the overpayment; and (3) whether OWCP properly
determined that it would recover the overpayment by deducting $345.00 from continuing
compensation payments.
FACTUAL HISTORY
On July 23, 1991 appellant, then a 52-year-old marine machinist, filed an occupational
disease claim (Form CA-2) alleging that he sustained an avulsion fracture of his right foot
causally related to factors of his federal employment.
On August 22, 1991 OWCP accepted the claim for right hallux rigidus. In the acceptance
letter, it advised that receiving wage-loss compensation and federal retirement benefits
constituted a prohibited dual benefit.
The employing establishment terminated appellant’s employment effective October 4,
1991 as part of a reduction-in-force. OWCP paid him compensation for total disability
beginning October 7, 1991.
By decision dated January 17, 1996, OWCP reduced appellant’s wage-loss compensation
effective February 4, 1996 based on its finding that he had the capacity to work as a computeraided design technician.
Appellant signed a Form EN1032 on January 22, 2002 indicating that he received
benefits from the Social Security Administration (SSA) as part of an annuity under FERS. He
continued to submit CA-1032 forms dated 2003 to 2014 disclosing the receipt of benefits from
SSA based at least in part on a FERS annuity.
On January 22, 2004 OWCP noted that appellant advised that he was receiving regular
retirement benefits and asked for information regarding his retirement program. On February 3,
2004 appellant resubmitted his Form CA-1032 and noted that he received a regular retirement
check from military service with the U.S. Coast Guard.
In letters dated January 30 and October 31, 2012, the employing establishment advised
OWCP that appellant was receiving SSA benefits and also retirement benefits under FERS. It
questioned whether OWCP was deducting for the FERS offset. In a November 29, 2012
response, OWCP notified the employing establishment that it was requesting information from
SSA regarding whether an offset was necessary.3

3

By decision dated July 22, 2014, OWCP found that appellant received an overpayment of compensation in the
amount of $435.50 because he received augmented compensation from March 2 through May 31, 2014 when he had
no dependents. It further found that he was at fault in the creation of the overpayment.

2

The employing establishment, on September 2, 2015, informed OWCP that appellant was
employed under the FERS retirement system and disclosed on his CA-1032 form dated
January 29, 2015 that he was receiving SSA benefits. It advised that he turned 66 years old on
December 24, 2004, at which point his benefits changed from disability benefits to retirement
benefits based on age. The employing establishment requested that OWCP determine the
amount that should be offset from his compensation.
On December 17, 2015 SSA notified OWCP of appellant’s SSA rate with and without
FERS from January 2001 to December 2015. Including federal employment, he was entitled to a
rate of $974.80 effective January 2001 and July 2001, $1,000.10 effective December 2001,
$1,014.00 effective December 2002, $1,1035.20 effective December 2003, $1,063.20 effective
December 2004, $1,106.70 effective December 2005, $1,143.20 effective December 2006,
$1,169.40 effective December 2007, $1,237.20 effective December 2008, December 2009, and
December 2010, $1,281.70 effective December 2011, $1,303.40 effective December 2012,
$1,322.90 effective December 2013, and $1,1345.40 effective December 2014 and
December 2015. Without counting appellant’s federal earnings, he was entitled to a rate of
$777.30 effective January 2001 and July 2001, $797.50 effective December 2001, $808.60
effective December 2002, $825.50 effective December 2003, $847.80 effective December 2004,
$882.50 effective December 2005, $911.60 effective December 2006, $932.50 effective
December 2007, $986.50 effective December 2008, December 2009, and December 2010,
$1,022.00 effective December 2011, $1,039.40 effective December 2012, $1,054.90 effective
December 2013, and $1,072.80 effective December 2014 and December 2015.
Beginning January 10, 2016 OWCP adjusted appellant’s compensation to offset the
portion of his SSA retirement benefits attributable to his federal service.
OWCP calculated that appellant received an overpayment of compensation by
determining the difference between his SSA amount with and without FERS for each period. It
multiplied the daily offset amount by the number of days in each period to find a total
overpayment of compensation in the amount of $42,774.01.
On February 2, 2016 OWCP notified appellant of its preliminary determination that he
received an overpayment of $42,774.01 as it paid him wage-loss compensation benefits for the
period January 1, 2001 through January 9, 2016 that were not reduced by the portion of the SSA
benefits that he earned based on his federal service. It found that he began receiving regular
retirement benefits under SSA on January 1, 2001 and that the portion of the SSA benefits he
received due to his federal service was part of his FERS retirement package and thus prohibited.
It further informed appellant of its preliminary determination that he was at fault in creating the
overpayment as he should have known that the portion of his retirement based on his federal
service constituted a dual benefit. OWCP noted that the August 22, 1991 acceptance letter
informed him that federal retirement benefits and compensation constituted a dual benefit. It
further found that appellant reported annually on CA-1032 forms that he received SSA benefits
due in part to federal service but continued to accept the payments from both SSA and OWCP
that he should have known were incorrect. OWCP requested that he complete the enclosed
overpayment recovery questionnaire and submit supporting financial documents. Additionally, it
notified appellant that, within 30 days of the date of the letter, he could request a telephone

3

conference, a final decision based on the written evidence or a prerecoupment hearing.
Appellant did not respond within the time allotted.
In a decision dated March 23, 2016, OWCP determined that appellant received an
overpayment of compensation in the amount of $42,774.01 for the period January 1, 2001
through January 9, 2016 as it failed to offset from his compensation the portion of his SSA
benefits based on his FERS service. It further found that he was at fault in the creation of the
overpayment and thus not entitled to waiver of recovery of the overpayment. OWCP determined
that it would recover the overpayment by deducting $345.00 from his continuing compensation
payments.
On appeal appellant, through counsel, challenges the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.4 Section 8129(a) of FECA provides that, in pertinent part, when an overpayment has been
made to an individual under this subchapter because of an error of fact or law, adjustment shall
be made under regulations prescribed by the Secretary of Labor by decreasing later payments to
which an individual is entitled.5
Section 8116(d) of FECA requires that compensation benefits be reduced by the portion
of SSA benefits based on age or death that are attributable to federal service and that, if an
employee received SSA benefits based on federal service, his compensation benefits shall be
reduced by the amount of SSA benefits attributable to his or her federal service.6
OWCP procedures provide that, while SSA benefits are payable concurrently with FECA
benefits, the following restrictions apply. In disability cases, FECA benefits will be reduced by
the SSA benefits paid on the basis of age and attributable to the employee’s federal service.7 The
offset of FECA benefits by SSA benefits attributable to employment under FERS is calculated as
follows: Where a claimant had received SSA benefit, OWCP will obtain information from SSA
on the amount of the claimant’s SSA benefits beginning with the date of eligibility to FECA
benefits. SSA will provide the actual amount of SSA benefits received by the claimant/
beneficiary. It will also provide a hypothetical SSA benefit computed without the FERS covered
earnings. OWCP will then deduct the hypothetical benefit from the actual benefit to determine

4

5 U.S.C. § 8102.

5

Id. at § 8129(a).

6

Id. at § 8116(d); see also Janet K. George (Angelos George), 54 ECAB 201 (2002).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4(3) (January 1997);
Chapter 2.1000.11(a)(b) (February 1995).

4

the amount of benefits which are attributable to federal service and that amount will be deducted
from FECA benefits to obtain the amount of compensation payable.8
ANALYSIS -- ISSUE 1
Appellant received wage-loss compensation under FECA and SSA benefits concurrently
from January 1, 2001 through January 9, 2016. As noted, the portion of the SSA benefits he
earned as part of his FERS retirement package and the receipt of benefits under FECA
concurrently constituted a prohibited dual benefit.9 Appellant, consequently, received an
overpayment of compensation.
SSA provided appellant’s SSA rate with FERS and his hypothetical SSA rate without
FERS. The difference between the amounts must be deduced from FECA benefits. Based on the
information provided by SSA, OWCP determined that he received an overpayment of
compensation in the amount of $42,774.01 for the period January 1, 2001 through
January 9, 2016.
On appeal appellant, through counsel, generally challenges the overpayment but raises no
specific argument. The Board finds that the evidence of record supports that appellant received a
$42,774.01 overpayment of compensation for the period January 1, 2001 through
January 9, 2016.
LEGAL PRECEDENT -- ISSUE 2
Under OWCP regulations, waiver of the recovery of an overpayment may be considered
only if the individual to whom it was made was not at fault in accepting or creating the
overpayment.10 The fact that the overpayment was the result of error by OWCP or another
government agency does not by itself relieve the individual who received the overpayment of
liability for repayment if the individual also was at fault for receiving the overpayment.11 Each
recipient of compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she received from OWCP are proper. The recipient must show good faith
and exercise a high degree of care in reporting events that may affect entitlement to or the
amount of benefits. A recipient who has done any of the following will be found to be at fault
with respect to creating an overpayment: (1) made an incorrect statement as to a material fact
which he or she knew or should have known to be incorrect; (2) failed to provide information
which he or she knew or should have known to be material; or (3) accepted a payment which he
or she knew or should have known to be incorrect (this provision applies only to the overpaid
individual).12
8

See L.B., Docket No. 11-2076 (issued August 29, 2012).

9

5 U.S.C. § 8116(d); see also B.M., Docket No. 15-0273 (issued June 26, 2015).

10

20 C.F.R. § 10.433(a).

11

Id. at § 10.435(a).

12

Id. at § 433(a); see Kenneth E. Rush, 51 ECAB 116 (1999).

5

ANALYSIS -- ISSUE 2
OWCP determined that appellant was at fault in creating the overpayment as he accepted
a payment that he knew or should have known was incorrect. It must thus establish that, at the
time he received the compensation in question, he knew or should have known that the payment
was incorrect.13 OWCP based its fault finding on its 1991 acceptance letter informing him that
the receipt of disability compensation and federal retirement benefits was a prohibited dual
benefit. The acceptance letter, however, was sent to appellant 10 years before the overpayment
occurred. OWCP has not sufficiently explained how this put him on notice that he was accepting
incorrect payments of compensation beginning January 1, 2001. Appellant disclosed his receipt
of FERS benefits based in part on federal service on annual CA-1032 forms, but the forms did
not advise that the receipt of that portion of retirement constitutes a prohibited dual benefit.
OWCP’s procedures provide, “In general, if the evidence shows either a lack of good
faith or failure to exercise a reasonable degree of care in reporting changes in circumstances that
may affect entitlement or the amount of benefits, an individual will be found with fault.”14 The
Board finds that, under the circumstances, the evidence is insufficient to establish that he knew
or should have known that he received incorrect payments from January 1, 2001 through
January 9, 2016. Consequently, the case will be remanded to OWCP to consider whether the
overpayment created for this period should be waived.15
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $42,774.01 for the period January 1, 2001 through January 9, 2016 because OWCP failed to
reduce his benefits by the FERS offset amount. The Board further finds that he was not at fault
for the creation of the overpayment and that, consequently, the case will be remanded to OWCP
to consider waiver of recovery of the overpayment.

13

See A.L., Docket No. 09-1529 (issued January 13, 2010); Robin O. Porter, 40 ECAB 421 (1989).

14

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.5
(June 2009).
15

In view of the Board’s finding that the case must be remanded for OWCP to consider waiver of recovery of the
overpayment, it is premature to address recovery of the overpayment from continuing compensation payments.

6

ORDER
IT IS HEREBY ORDERED THAT the March 23, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and the case is
remanded for further proceedings consistent with this decision of the Board.
Issued: September 15, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

